DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
Claims 1, 3-7 & 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the switch system comprises another sensor that is adapted to transform current drawn by a switching coil of the at least one switch into another sensor signal, and that is connected to the control device in a sensor signal transmitting manner, wherein the control device is adapted to adjust the timing of the output of the switching signal based on the other sensor signal.”

Claims 8, 10-14 & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and determining current drawn by a switching coil of the switch, and by adjusting the timing of the switching signal to be output based on the current drawn by the switching coil.”



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BRYAN R PEREZ/Examiner, Art Unit 2839